Citation Nr: 1638112	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $7,803.97.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976, March 2003 to August 2004, April 2005 to June 2006, and June 2012 to June 2013 and had additional service with the Missouri National Guard. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Milwaukee, Wisconsin which denied a request for a waiver of an overpayment in the amount of $7,803.97.  Jurisdiction of the appeal is currently with the RO in St. Louis, Missouri.

The Veteran was scheduled for an August 2016 Board videoconference hearing, but withdrew his hearing request, prior to the hearing date, in August 2016 correspondence.  


FINDINGS OF FACT

1.  The Veteran was recalled to active duty with the Army National Guard effective May 5, 2012.  The Veteran informed VA of his active duty status in April 2012.  

2.  The creation of an overpayment, in the amount of $7,803.97 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3.  The VA was at fault in the creation of the overpayment.  

4.  Repayment of the $7,803.97 overpayment debt would result in some degree of financial hardship to the Veteran. 

5.  A waiver of the overpayment, in the amount of $7,803.97, would result in unjust enrichment by the Veteran. 

6.  Recovery of the overpayment of VA benefits in the amount of $7,803.97 would defeat the purpose of the VA compensation and pension benefits program.

7.  Recovery of the$7,803.97 overpayment would be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the amount of $7,803.97 was validly created.  38 U.S.C.A. §§ 5302, 5304 (West 2015); 38 C.F.R. § 3.654 (2016).

2.  The creation of the overpayment in the amount of $7,803.97 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2015); 38 C.F.R. §§ 1.963(a), 1.965(b) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA service-connected compensation benefits in the amount of $7,803.97 are met.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. 
§§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment. See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2016). 
Moreover, because the Board is granting the full benefit sought on appeal, the Board finds that additional notice and development are not necessary to address the appeal, and the Board may proceed with adjudication on the merits of the Veteran's request for waiver. 

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (interpreting that, where the validity of the debt is challenged, that issue must be developed before the issue of waiver of the debt can be considered).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  Compensation is discontinued for any period for which a Veteran receives active service pay, such as for reentry into active military service, or for active duty for training or inactive duty for training.  38 C.F.R. 
§ 3.654 (a) (2016).  Thus, if a Veteran does not notify VA of such service, or waive his compensation for such periods, an overpayment may result.  38 C.F.R. § 3.700 (a)(1) (2016).

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

The Board finds that the creation of an overpayment in the amount of $7,803.97 was validly created as the Veteran was in receipt of VA disability compensation payments while concurrently receiving active duty military pay.  38 U.S.C.A. 
§ 5304 (c); 38 C.F.R. §§ 3.654 and 3.700 (2016).  The record shows that the Veteran was in receipt of monthly VA compensation benefits when he was called to active duty with the Army National Guard effective May 5, 2012.  The Veteran informed the RO, in April 2012 correspondence, that he was returning to active duty and provided the RO with a copy of his active duty orders.  In a July 2013 decision, the RO informed the Veteran that they had received his orders showing that he was called to active duty on May 5, 2012, and had stopped benefits effective on that date.  The Veteran was informed that this action created an overpayment in his account.  An August 2013 letter from the Debt Management Center informed the Veteran that there was an overpayment in the amount $7,803.97.  

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran did not delay in providing VA with April 2012 written notice of his May 2012 deployment along with a copy of his active duty orders.  In the April 2012 notice, the Veteran specifically informed VA that he was in receipt of VA disability payments and indicated that due to upcoming active duty status, he was not entitled to those payments.  Moreover, a September 2012 report of contact shows that the Veteran called the RO from Kuwait, during his overseas deployment, to inform them that he was still in receipt of disability benefits and that such benefits should be stopped.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness in the amount of $7,803.97 would violate principles of equity and good conscience, and that a waiver of the overpayment is warranted.  

The Veteran contends in his October 2014 notice of disagreement and December 2013 substantive appeal that a waiver should be granted because he gave VA timely notice of his active duty status, and he called VA in September 2012 and again in November or December 2012 to advise them that he was still receiving disability payments.  He contends that if VA had handled his case in a timely manner, the overpayment would not have been created.  He also contends that repayment of the debt would result in financial hardship on he and his family.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that VA was at fault in the creation of the overpayment because they failed to act on the Veteran's April 2012 written notice requesting the termination of VA benefits.  The Veteran's DD Form 214 shows that he was subject to active duty recall in Kuwait and was separated in June 2013.  The Veteran indicated that he notified VA that he was still receiving disability benefits in September 2012 and in November or December 2012, and the record shows that the Veteran called VA from Kuwait in September 2012 to inform them that he was still in receipt of benefits.  VA, however, did not stop the Veteran's benefits until July 2013, over a year after the submission of his April 2012 notice letter. 

The Board finds that the Veteran's statements are credible, and have been consistent with the evidence of record.  The Board finds that the Veteran submitted adequate notice to VA of his recall to active duty service.  The Board finds, further, that it was reasonable for the Veteran to believe that VA would act upon such notice.  Because the Veteran was on deployment in Kuwait, where communication and access to his banking records were limited, he may not have been aware of VA's initial failure to act on his request to stop benefits.  Moreover, there is evidence that when the Veteran was aware of his continued receipt of benefits payments in September 2012, he contacted VA from Kuwait to have such benefits payments stopped.  The Board finds, therefore, that VA was at fault in the creation of the overpayment and there was no fault on the part of the Veteran in accepting payment of VA benefits during his deployment.

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  In a September 2013 Financial Status Report, the Veteran identified total monthly income, for he and his spouse, in the amount of $5,483.00.  In the Financial Status Report, the Veteran identified monthly expenses in the amount of $5,378.00 with a net income of $105.00, less expenses.  After taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts, identified as totaling $3,100.00 a month, have not been considered by the Board in calculating monthly expenses.  The Board finds that in September 2013, the Veteran had a monthly balance of $1,205.00.  

The record shows, however, that the Veteran has had significant changes in his financial status since the submission of the September 2013 Financial Status Report.  The record includes January 2016 correspondence from the Veteran requesting a repayment plan for a 2012 drill pay adjustment.  In that letter, the Veteran reported that the amount of $300.00 a month, scheduled to be withheld, would cause a financial burden on he and his spouse as she recently lost her employment position, and the likelihood of her finding suitable employment was unlikely due to her age.  Additionally, the Veteran reported that he would be put in retirement status effective March 2016 and was also unlikely to find suitable employment due to his age.  Accordingly, the record shows that the Veteran's income has been significantly reduced since September 2013 by his spouse's unemployment and his retirement.  Resolving the reasonable doubt in favor of the Veteran, the Board finds that repayment of the overpayment debt would result in some degree of financial hardship to the Veteran.

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds a waiver of the overpayment, in the amount of $7,803.97, would result in unjust enrichment by the Veteran.  Despite any financial hardship, the Board finds that the failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran as he was in receipt of money which was not due to him.

The Board finds that recovery of the overpayment, in the amount of $7,803.97, would defeat the purpose for which benefits were intended.  As noted above, the Board finds that VA is at fault in the creation of the overpayment debt incurred due to its failure to stop the Veteran's benefits upon his request.  The Board finds that, upon notice from the Veteran in April 2012, it was VA's responsibility to act in a timely manner to stop his benefits, and the record shows that VA had additional notice from the Veteran in September 2012 which was also not acted upon.  The Board finds that because the award and disbursement of VA benefits was made for the support of the Veteran because of service-connected disabilities.  Thus, the collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.  

The Board finds that the evidence does not show that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include VA's fault in the creation of the debt, financial hardship shown by the Veteran if the debt were to be repaid, unjust enrichment by the Veteran part of the debt were to be waived, and the purpose for which benefits were intended, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the overpayment in the amount of $7,803.97 would be against the principles of equity and good conscience.  For the reasons stated above, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a waiver of recovery of VA benefits in the amount of $7,803.97 have been met.  See 38 C.F.R. §§ 1.963, 1.965.    



ORDER

A waiver of recovery of an overpayment of VA benefits in the amount of $7,803.97 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


